Citation Nr: 0318960	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  95-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

An October 1976 certification from the service department 
indicates that the veteran was then on active duty and 
previously had served from November 1967 to July 1969, and 
from August 1969 to the date of certification.  Information 
received from the National Personnel Records Center in 
February 1977 shows that the veteran's last period of active 
duty ended in January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 1997, a 
hearing was held at the RO before C.W. Symanski, who is the 
Veterans' Law Judge rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  The 
case was remanded by the Board in July 1997 for additional 
development, and again in December 1999 for compliance with 
its July 1997 remand order.

The Board notes that, in a Written Brief submitted July 2003, 
the veteran's representative listed an issue of entitlement 
to service connection for lupus erythematous as a claim on 
appeal before the Board.  The Board denied this claim by 
final decision dated December 1999, and a claim to reopen has 
not been addressed by the RO.  The Board refers this issue to 
the RO in the event that a reopening of the claim is being 
sought. 


REMAND

The Board remanded this claim in December 1999 for compliance 
with its previous remand order requesting VA opinion as to 
whether it is least as likely as not that the veteran's 
chronic bronchitis began in service or began as a result of 
service connected disability or treatment therefor.  The RO 
obtained a Compensation and Pension (C&P) examination in 
March 2001 which addresses the veteran's current level of 
disability by Pulmonary Function Testing (PFT), but this 
examination report does not address the question posed by the 
Board in its previous remand orders.  The Board regrets any 
further delay in adjudicating this case, but the case must be 
remanded to the RO for compliance with its remand order 
requesting VA opinion as to the nature and etiology of the 
veteran's chronic bronchitis.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a claimant entitled to full compliance with 
directives contained in a remand order).

The Board further notes that, according to correspondence 
received in August 2002, the veteran submitted three separate 
VA Form 21-4142's authorizing the RO to obtain medical 
records on his behalf.  These authorization forms are not 
attached to the record, and there is no indication that the 
RO has attempted to obtain records on behalf of the veteran 
pursuant to this request.  On remand, the RO must contact the 
veteran and request him to identify any additional records 
relevant to his claim on appeal since February 1997.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
for bronchitis since February 1997, to 
include those providers of treatment for 
whom he submitted VA Form 21-4142's in 
August 2002.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  The veteran should be scheduled for a 
pulmonary examination.  The examiner 
should review the claims file, examine the 
veteran, and provide an opinion as to 
whether it is least as likely as not that 
chronic bronchitis began in service or 
began as a result of service connected 
disability or treatment therefor.  The 
examiner should also provide an opinion as 
to whether service-connected disability 
caused any worsening of bronchitis.  All 
findings, opinions and bases therefor 
should be reported in detail.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
with an appropriate period of time allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order, for further appellate review.  No action is required 
by the veteran until he receives further notice, but he may 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is for 
compliance with its previous remand orders, and to obtain 
further evidence identified by the veteran.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




